Honoured President of the General Assembly,
Secretary General Guterres,
Dear Members of the UN family,
My Brothers and sisters,
French author Albert Camus has written: “There have been as many plagues in the world as there have been wars, yet plagues and wars always find people equally unprepared.”
Last year we all gathered in New York for the traditional UN General Assembly that now seems to be in a distant past and the occasion itself to belong to a world that doesn’t exist anymore.
The pandemic that gave a thorough shock on our way of life also taught us a lesson. A lesson about what does climate change mean in reality — loss of diversified ecosystems, risks of the co-habitation of people and all other species in crowded towns. Bitter worry about the survival of the humankind and constant hard work in multilateral organisations to make sure we avoid global fights over limited resources.
A lesson about the need to avoid restricting human rights and freedoms for the survival of the fittest.
A lesson about the importance of technology and digital solutions, both to avoid health related risks and to stop unnecessary pollution of our planet.
A lesson about fair burden sharing in fighting the climate change, fair access to technology to promote more equal opportunities for people globally, fair and transparent means to control that technology is not used to harm our societies.
Estonia is the world’s first digitally transformed state, where all public services run online. Disruption by pandemic was limited to upscaling e education and distant working. We saw less scramble than any other country to move everything online which previously ran on paper.
High penetration rates of digital technologies in society, equal access to digital services promoted by both public and private sector over various age groups and different societal groups combined with strong, legally protected digital ID has helped a lot.
We want the same for the rest of the world.
We want equal opportunities for people globally to work from distance wherever they are. We want equal opportunities for people with special needs and homebound women to be able to work through digital means, intermittently as their schedule allows. We want global free labour market, which does not necessitate people to migrate, but stay where they want.
30 per cent of jobs in Estonia are doable from distance. Estonia, as a late industrialiser, serves as a role model for countries looking to leapfrog with the help of technologies.
We are contributing to development of e-services globally, notably in Africa through digital memorandum between Estonia and African Union. This year we will also organise a Global Digital Business Summit together with the United Arab Emirates. Our small and medium sized enterprises are building e-services to other nations, cooperating with local partners to achieve tailor-made solutions and increase resilience of the digital ecosystems. Because we know — every digital state will preserve its identity and culture also online.
This is an advantage, but also a catch. Leaders globally must understand that digital services do not by themselves rid any country from fat bureaucracy, corruption or inefficiency. By digitalising these problems we can only make things worse, unless we simultaneously rise transparency and straighten out our processes. Thus digitalisation can make our states more efficient and bring closer to our people.
Digital technologies also serve the fight against climate change. Smart grids, matching power supply and demand, developing digital solutions for that, is big part of C02 neutral economy to come. Green energy production is intermittent. We must balance this by not only developing reserve capacities like pump storage or hydrogen, but also to even out peak demands by smart consumption management.
In a way the pandemic and its aftermath gives us an opportunity for a great global technological leap. Digital solutions can make our societies more equal, more resilient, more accessible and sustainable.
But digital development comes also with its vulnerabilities and risks that is associated with cyber security. As an elected member of the UN Security Council since January this year we have kept our campaign promise to bring it to the formal table of the Security Council. Which we did already in March and continued in May. Because Estonia has the habit of keeping its word.
Dear colleagues,
As we tackle the global pandemic, conventional and unconventional threats have not disappeared. The world around us is as unpredictable and unsecure as it was before. Take the ongoing wars in Ukraine and Syria. Or the conflict in Sahel and the recent devastating disaster in Lebanon. As well as the grave human rights violations in Belarus.
Overall, the pandemic has even reinforced some of the consequences of conflicts, for example the health and well-being of the most vulnerable — the children, women and adolescents. The pandemic has been used as a pretext to lift sanctions or restrict humanitarian aid. New divisions have emerged. This, my friends, is unacceptable.
My dear UN family,
We are 75 this year. The UN is and remains the cornerstone of our multilateral world order. There is no alternative to it. It is the best possible forum to address global issues from peace and security to new emerging threats. It’s a forum where everybody has a voice.
From here in Estonia, I can promise you that we shall continue standing for multilateralism and international law, imperfect as it feels for those impatient to resolve the crisis’ of our world.
There is no better option than the UN, and we remain responsible and active partner to all other UN members during this crisis and beyond.